Citation Nr: 1007900	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as occasional headaches.  

2.  Entitlement to service connection for a seizure disorder, 
manifested by "shakes."  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which 
denied, in part, service connection for residuals of a head 
injury, seizure disorder, and depression.  In May 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issues of service connection for residuals of a seizure 
disorder, claimed as shakes and residuals of a head injury, 
claimed as chronic headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision has been obtained by VA.  

2.  The Veteran's current major depressive disorder was first 
manifested in service.  


CONCLUSION OF LAW

The Veteran's major depressive disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In light of the favorable decision as it relates to the grant 
of service connection for major depressive disorder, no 
further discussion of VCAA is necessary at this point.  Any 
notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), constitutes harmless error (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) 
notice provisions have been satisfied, and if the Veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the 
disability ratings or effective dates assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Factual Background

The service treatment records showed that the Veteran was 
evaluated by neuropsychiatric services in December 1967 for a 
reported history of blacking out three times a week since 
April 1967.  The examiner noted that the Veteran handled his 
emotions by dissociation and had considerable free-floating 
anxiety with concomitant psychophysiologic phenomena - 
"nervous stomach, hyperventilation, frontal headaches, 
etc."  Dilantin and Phenobarbital, first prescribed by a 
service physician in November 1967, were discontinued and the 
Veteran was started on 5-mg of Valium.  The impression was 
hyperventilation syndrome in an immature personality with 
hysterical features.  

A service treatment note, dated in April 1968, indicated that 
the Veteran had been seen for counseling regularly since 
December 1967.  The examiner indicated that the Veteran's 
irritability and angry feelings were more on the surface and 
may have accounted for his increased symptoms of dizziness, 
headaches, memory gaps and loss of concentration.  The 
Veteran admitted to depression related to his recent decision 
to reenlist in the Army for four years, and to family 
problems involving his alcoholic father.  The examiner noted 
that the Veteran's maturation and job performance had 
lessened and recommended further evaluation for possible 
discharge from service.  On subsequent neuropsychiatric 
examination in April 1968, the examiner noted that the 
Veteran's anger was close to the surface, and that he openly 
expressed his dislike for the Army.  The Veteran appeared 
more angry and less depressed, and had difficulty handling 
his negative feelings toward the military.  The examiner 
indicated the Veteran's feelings toward the military had 
reached the point that he was no longer an asset to the 
service and recommended administrative discharge.  The 
impression was immature personality.  

The evidentiary record includes numerous private medical 
reports showing treatment for various maladies from 2003 to 
2007, but do not reflect any specific complaints, treatment , 
abnormalities, or diagnosis referable to any psychiatric 
problems.  

VA treatment records showed that the Veteran was first 
treated for depression and anxiety when seen on an outpatient 
basis in June 2006.  At that time, the Veteran reported that 
he had a tendency to lash out in anger after bottling up 
emotions and anxiety about his job and family matters; there 
was no mention of any problems associated with his military 
service.  The assessment include anxiety and depression.  The 
Veteran was started on citalopram, and was scheduled for a 
follow-up psychiatric evaluation.  

On initial VA psychiatric evaluation in July 2006, the 
Veteran reported periodic symptoms of depression, which could 
sometimes last up to a week, but said that his mood had 
improved since starting on medication and he wanted to 
continue taking it.  He denied any prior history of 
psychiatric treatment other than when he was evaluated in 
service, and said that he was employed as a truck driver for 
over 20 years.  The clinical findings on mental status 
examination were essentially normal, and the Veteran denied 
any suicidal or homicidal ideations or any hallucinations.  
The impression was major depressive disorder.  

VA outpatient notes showed no change in the Veteran's 
complaints or clinical findings until December 2006, after he 
was laid off from work.  Subsequent notes showed increased 
depression and difficulty adjusting to not working.  When 
seen in February 2007, the Veteran reported a long history of 
depression which had worsened over the past five years.  
Before that, he enjoyed his time alone working as a long haul 
trucker and felt depressed only occasionally when away from 
his family for extended periods.  VA outpatient notes through 
December 2007 showed that the Veteran reported his mood was 
up and down, but better overall, and that he kept busy 
working in his yard and helping around the house.  There was 
no significant change in the Veteran's symptoms or clinical 
findings.  

When examined by VA in January 2008, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
reported feeling depressed periodically, since 1985.  He said 
that he had periods of depression in service due to being 
frustrated at not achieving the goals that he set for 
himself, and that he was probably depressed and definitely 
angry growing up due to being verbally abused by his 
alcoholic father prior to service.  He believed that his 
depression was caused by the seizures he experienced in 
service, and said that his seizures stopped after his 
motorcycle accident in February 1968.  Between his release 
from service (1968) and 1985, he reported "mood swings" 
when things didn't go well and that he would get frustrated 
and go into a "slump for a while" but did not feel like 
these were depressions, just "low moods" based on 
circumstances.  He said that he tried to join the National 
Guard in 1985, but was rejected because of the circumstances 
of his discharge from service, and that his depression and 
anxiety increased at that time.  

The clinical findings on mental status examination were 
unremarkable.  The examiner commented that the Veteran 
described depressive symptoms but was generally functioning 
well and had some meaningful interpersonal relationships.  
The impression was major depressive disorder.  The examiner 
stated that he could not offer an opinion as to the etiology 
of the current diagnosis without resorting to speculation.  
He noted that the Veteran reported experiencing depression 
and much anger related to the constant abuse and degradation 
by his alcoholic father, particularly in later adolescence, 
and that anger and irritability, in youth, could be a sign of 
depression.  The Veteran's description of his depression in 
service was situational and in response to not achieving his 
goals.  The Veteran also described several depressive 
episodes subsequent to service which were also situational in 
nature related to a divorce, quitting his job and moving to 
another state to avoid drug dealers and, most recently, due 
to physical limitation from back and neck disabilities.  The 
examiner indicated that it was likely that the Veteran had 
his first major depressive episode in service, but that he 
could not say as a matter of fact that his current depressive 
disorder was connected to the episode in service.  

At a hearing before the undersigned in May 2009, the Veteran 
testified, in essence, that he was frustrated and depressed 
in service because they couldn't determine the cause of his 
seizures and that he was prescribed Dilantin and Valium.  
Since his discharge from service, he has experienced 
increased frustration and occasional violent outbursts and 
believed that his current psychiatric problems were due to 
service.  

Psychiatric Disorder

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).  These elements may also be established by 
competent lay evidence for certain disabilities.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the service records showed that the Veteran was 
initially evaluated for symptoms of depression beginning in 
December 1967, and was in regular counseling for several 
months prior to his discharge from service.  The Veteran 
reported a history of nervousness, depression and excessive 
worry at the time of his service separation examination in 
April 1968, and his psychiatric status was abnormal on 
examination at that time.  Although the Veteran was not 
diagnosed with an acquired psychiatric disorder during 
service, he was treated for symptoms of depression.  During 
the course of the appeal, the Veteran also reported a history 
of "mood swings" for several years after service and 
intermittent symptoms of depression since 1985.  The Veteran 
was diagnosed with major depressive disorder on VA 
psychiatric examination in 2008.  Although the VA examiner 
stated that he could not render a medical opinion as to the 
specific etiology of the Veteran's depressive disorder 
without resorting to speculation, he noted that the Veteran's 
first depressive episode was in service.  

Based on the evidence of record, the Board finds that 
entitlement to service connection for major depressive 
disorder is warranted.  The Veteran's service treatment 
records showed that he complained of and was treated for 
depression in service, that he was noted to have psychiatric 
symptoms at the time of discharge from service, and has 
testified to a history of psychiatric symptoms of varying 
degrees since his discharge from service.  The Board finds 
the Veteran's reports of continuity of psychiatric 
symptomatology since his separation from service are 
credible.  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372 (Fed. 
Cir. 2007); Davidson, 581 F. 3d 1313 (Fed. Cir. 2009).  
Accordingly, the Board finds that the Veteran's current major 
depressive disorder had its onset in service and, as such, 
service connection is warranted.  


ORDER

Service connection for major depressive disorder is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination is "necessary" if the evidence of 
record (lay or medical) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The United States 
Court of Appeals for Veterans Claims in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.  

The Veteran contends that he sustained a head injury in 
service when he fell from the back of a motorcycle in 
February 1968, and believes that his current headaches maybe 
a residual of his head injury.  The Veteran testified that he 
had chronic headaches daily for about six months after the 
accident, and that he has had recurring headaches off and on 
ever since.  He said that he was not sure if his current 
headaches were sinus related or a residual of the head 
injury.  

Concerning his seizure disorder, the Veteran testified that 
he experience several seizures in service, which were 
precipitated by shaking, and that he was evaluated on 
numerous occasions during service, but that no specific 
etiology was ever identified.  He said that he had not had a 
seizure since February 1968, but that he "gets some shakes" 
every now and then.  (T p.14).  

The service records showed that the Veteran was treated for 
headaches following a motorcycle accident in service in 
February 1968, and was evaluated for a reported history of 
seizures.  The service records indicated that the Veteran's 
seizures were never observed by any medical personnel, and 
that all diagnostic and clinical findings were negative for a 
seizure disorder.  

In this case, the evidence of record shows that the Veteran 
was treated for headaches and possible seizures in service, 
and includes his testimony to the effect that he has had 
recurring headaches and occasional "shakes" since service.  
However, he has never been afforded a VA examination to 
determine the nature and etiology of the reported 
disabilities.  

Part of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) is to provide the Veteran with 
an examination if, as in this case, there is competent 
evidence of a current disability, and the evidence indicates 
that the disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2009).  As the Veteran is competent 
to report the symptoms he has experienced, the elements 
necessary to invoke VA's duty to assist are met.  See 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

Under the circumstances, the Board finds that a VA 
examination should be undertaken to determine the nature and 
etiology of the Veteran's current headaches and seizure 
disorder, claimed as "shakes," and for an opinion as to any 
possible relationship between the claimed disabilities and 
service.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
headaches or any symptoms of his 
"seizure" disorder and/or shakes since 
his discharge from service.  Thereafter, 
the AMC should attempt to obtain all 
identified records and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, etiology of any identified 
headaches or seizure disorder, manifested 
by "shakes."  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should respond to the 
following:  

a)  Is it at least as likely as not 
(i.e. at least a 50 percent 
probability) that any identified 
headache disorder is related to the 
Veteran's head injury in service or 
is otherwise related to service?  

b)  Does the Veteran have a 
disability manifested by occasional 
"shakes" at present?  If so, is it 
at least as likely as not (i.e. at 
least a 50 percent probability) that 
any identified disability is related 
to his reported history of 
"shakes" in service?  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to these matter, this should 
be so stated and the reason for such a 
conclusion should be reported.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the AMC should review and 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


